Exhibit 10.1.6


Great Plains Energy Incorporated (Great Plains Energy)
Long-Term Incentive Plan


Awards Standards and Performance Criteria
Effective as of January 1, 2009




Objective


The purpose of the Great Plains Energy Long-Term Incentive Plan (“Plan”) is to
encourage executives and other key employees to acquire a proprietary and vested
interest in the growth and performance of Great Plains Energy (GPE); to generate
an increased incentive to enhance the value of the Company for the benefit of
its customers and shareholders; and to aid in the attraction and retention of
the qualified individuals upon whom Great Plains Energy’s success largely
depends.  The Plan provides competitive incentives for the achievement of
increased shareholder value over a multi-year period.


Eligible employees include executives and other key employees of Great Plains
Energy and Kansas City Power & Light (KCP&L) (“participants”), as approved by
the Compensation and Development Committee (“Committee”) of the Board of
Directors.


Purpose


The Plan provides for the Committee to make awards under the Plan, and to
administer the Plan for, and on behalf of, the Board of Directors.  This
document sets out certain standards adopted by the Committee in determining the
forms of awards, the terms (including performance criteria) of awards, and other
administrative matters within the Committee’s authority under the Plan.


Target Awards


Award levels will be approved by the Committee and set forth as a percentage of
the participant’s base salary at target.  Percentages will vary based on level
of responsibility, market data, and internal comparisons.  Awards will
generally, but not always, be granted 50% in time-based restricted stock with
the number of shares determined at the date of grant based upon the GPE stock
price (Fair Market Value).  The remaining 50% of the target grant will be made
in performance shares, with the number of performance shares also determined by
the Fair Market Value at the date of grant.


Performance Criteria


The performance share criteria, weightings, and percentage payouts for the
performance share awards are listed in Appendix A.


Performance criteria are fixed for the duration of the performance period and
will only be changed upon the approval of the Committee.


Payment and Awards


Time-based restricted stock will be payable in shares of GPE common stock unless
otherwise determined by the Committee.  Dividends accrued on the shares will be
reinvested during the
 
 

--------------------------------------------------------------------------------



period under the Company’s Dividend Reinvestment and Direct Stock Purchase Plan
(DRIP) and will also be paid in stock at the end of the period.  During the
period, the restricted stock will be issued in the name of the participant;
consequently, the participant will have the right to vote the restricted stock
during the period.


Performance shares, as determined by the performance against the performance
criteria at the end of the period, will be paid in shares of GPE common stock
unless otherwise determined by the Committee.  Dividend equivalent units over
the performance period will be figured on the final number of shares earned and
will be paid in cash.


Approved awards will be payable by Great Plains Energy to each participant as
soon as practicable after the end of the performance period and after the
Committee has certified the performance against the performance criteria.


In the event a participant ceases employment, please refer to the Long-Term
Incentive Plan document for treatment of outstanding grants.


The company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured , and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
The Company will, however, not seek reimbursement with respect to any awards
paid more than three years prior to such restatement or the discovery of
inaccurate measurements, as applicable.


Tax Withholding


The Company shall be authorized to withhold under the Plan the amount of
withholding taxes due in respect of an award or payment thereunder and to take
other actions as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of taxes.  Such withholding may be deducted in cash
from the value of any award.


Administration


The Plan provides that the Committee has the full power and authority to
administer, and interpret the provisions of, the Plan.  The Committee has the
power and authority to add, delete and modify the provisions of this document at
any time.  This document does not replace or change the provisions or terms of
the Plan; in the event of conflicts between this document and the Plan, the Plan
is controlling.




--------------------------------------------------------------------------------


Appendix A


2009 – 2011 Performance Plan Goals


Goal
Weighting
Threshold
(50%)
Target
(100%)
Superior
(200%)
         
1.FFO to Total Adjusted Debt 1
50%
               
2.Earnings Per Share
50%
                         



1 Excludes Fair Market Value Debt Adjustment

